PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on April 15, 2011, in Duval County Circuit Court case number 2010-CF-011157-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribu*762nal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
ROBERTS, WETHERELL, and MAKAR, JJ., concur.